                 Case 3:18-cv-00437-HZ           Document 219-1          Filed 09/16/21      Page 1 of 3


Poirier, Kaitlyn (ENRD)

From:                              RICHARD DOMINGUE <rkdomingue@msn.com>
Sent:                              Thursday, September 9, 2021 4:06 PM
To:                                anne mullan (anne.mullan@noaa.gov); jim.myers@noaa.gov
Cc:                                Andrew.Ainsworth@usace.army.mil; chris.fontecchio@noaa.gov; chris_allen@fws.gov;
                                   gregory.a.taylor@usace.army.mil; Poirier, Kaitlyn (ENRD);
                                   Kathryn.L.Tackley@usace.army.mil; kirk52@peak.org; Laurie Rule
                                   (lrule@advocateswest.org); lizzy; melissa.jundt@noaa.gov;
                                   Michael.Schoessler@sol.doi.gov
Subject:                           Current Detroit Operations - a question


Dear Anne and Jim, As you know, we have proposed that the Corps increase project discharge to at least 2,000 cfs now
in order to increase the likelihood of achieving a WSL of 1465 by mid to late October to facilitate operation of the lower
ROs. The federal parties have responded that the risk to redd dewatering precludes such operation. Below I present
some simple calculations that show that if we are to achieve timely operation of the LROs, we need to accelerate the
draft now. I would also point out that flows up to 3000 would comport with the 2008 BiOp spawning season range which
was designed to avoid redd dewatering. My questions are: what new information suggests a higher dewatering risk than
previously assessed?, and Given the simple analysis below, do you continue to oppose increasing discharge now?

Identify the project discharge rate likely to achieve el 1465 by Oct 15, assuming a start date of today:


Current WSL (ft)         1515   9/9/2021
Current storage (af)     283416

Desired Draft el (ft)    1465
Desired Draft date       15‐Oct
Desired storage (af)     174246

Change in storage (af) 109170
Time to achieve (days) 36
Rate (af/day) 3032.5
Rate (cfs)       1529   This is the rate of ouflow above the rate of inflow needed to achieve the desired elevation

Inflow
Sept Oct
448    539        N. Santiam
157    271        Breitenbush
605    810        Total
665.5 891         Total plus 10% for other inflows

Hence, to have an average chance of achieving 1465 by Oct. 15 an average project discharge of about 2200 would be
needed through the end of Sept, increasing to 2500 on Oct 1.

If discharge is continued at 1500 cfs through the end of Sept (20 days) the project would draft about 60,000 acre feet, to
223000 acre‐feet, leaving about 50,000 acre‐feet to draft in 15 days. This would require discharge of about 3300 cfs over
inflow, or a total project discharge of around 4,400 . These are rough estimates and detailed modeling would provide
more precise information.


                                                             1
              Case 3:18-cv-00437-HZ   Document 219-1   Filed 09/16/21   Page 2 of 3

Rich Domingue
Box 68956
Oak Grove, OR 97268
Cell 971‐373‐2661
Message Machine 503‐653‐5490




                                              2
                Case 3:18-cv-00437-HZ           Document 219-1          Filed 09/16/21      Page 3 of 3


Poirier, Kaitlyn (ENRD)

From:                              RICHARD DOMINGUE <rkdomingue@msn.com>
Sent:                              Thursday, September 9, 2021 6:20 PM
To:                                jim.myers@noaa.gov; anne mullan (anne.mullan@noaa.gov)
Cc:                                Andrew.Ainsworth@usace.army.mil; chris.fontecchio@noaa.gov; chris_allen@fws.gov;
                                   gregory.a.taylor@usace.army.mil; Poirier, Kaitlyn (ENRD);
                                   Kathryn.L.Tackley@usace.army.mil; kirk52@peak.org; Laurie Rule
                                   (lrule@advocateswest.org); lizzy; melissa.jundt@noaa.gov;
                                   Michael.Schoessler@sol.doi.gov
Subject:                           An error


The last paragraph of the analysis I sent you is wrong. While 1500 cfs over 20 days would discharge a total of 60,000
acre‐feet, I ignored inflows during that period. I recalculated the flows likely to be needed to reach 1465 by October 15
assuming a continued 1500 cfs discharge through the 9‐30. This results in the reservoir WSL being at ~ el 1500 on
September 30. To reach el 1465 by Oct. 15, discharge would need to average around 3500 cfs, or about 1000 cfs more
than if we accelerate drafting now. I regret my prior error.

Rich Domingue
Box 68956
Oak Grove, OR 97268
Cell 971‐373‐2661
Message Machine 503‐653‐5490




                                                             1
